MEMORANDUM**
Jonathan Emeka Nyenke appeals the 46-month sentence imposed after he pleaded guilty to bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We review de novo the legality of a sentence, United States v. Tighe, 266 F.3d 1187, 1190, (9th Cir.2001), and we affirm.
Nyenke contends that, under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. *3432348, 147 L.Ed.2d 435 (2000), it was improper to consider his juvenile convictions in determining his criminal history category. This contention is unavailing because Nyenke’s sentence was well below 240 months, the statutory maximum for bank robbery under 18 U.S.C. § 2113(a). See Apprendi, 530 U.S. at 490; e.g., United States v. Gill, 280 F.3d 923, 931 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.